Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claims 1-20, drawn to a syringe.
Group B, claim 21, drawn to a method of performing first and second fluid transfers.
Group C, claims 22-28, drawn to a syringe.
Group D, claim 29, drawn to a method for performing first and second fluid transfers.
Group E, claims 30-31, drawn to a syringe multipack.
Group F, claims 32-33, drawn to a syringe multipack.
Group G, claim 34, drawn to a packaged tubular insert for a syringe.
Group H, claim 35, drawn to a method for reducing the effective per-unit cost of a syringe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A and B lack unity of invention because even though the inventions of these groups require the technical feature of a syringe as claimed by claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo (U.S. PGPUB 20150073354), hereinafter Creaturo. Creaturo teaches a syringe (as shown in Fig. 1) comprising:
a barrel assembly (Fig. 1; 100, 106) comprising a disposable tubular insert (Fig. 1; 106) and a reusable outer sleeve (Fig. 1; 100) (Examiner interprets the tubular insert to be disposable and the outer sleeve to be reusable as these terms are functional, and the tubular insert is perfectly capable of being disposed of after use while the outer sleeve is perfectly capable of being reused (if sterile)), the tubular insert forming a fluid reservoir [Paragraph 0043] and having a fluid opening at a distal end thereof [Paragraph 0045], the reusable outer sleeve being detachably received on the tubular insert (as shown in Figs. 5A-B) and having visible scale markings (Fig. 1; 118, 120) thereon;
a stopper (Fig. 1; 122) movably received in the tubular insert for sealing a proximal end of the tubular insert [Paragraph 0045] and for displacing fluid into or out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert [Paragraph 0045]; and
a user-operable plunger (Fig. 1; 116) coupled to the stopper (as shown in Fig. 1) for causing the stopper to move within the tubular insert and thereby displace fluid into or out of the tubular insert through the fluid opening under the control of the user [Paragraph 0045].
Groups A and C lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a disposable portion comprising (or forming) a fluid reservoir having a fluid opening at a distal end thereof and a stopper for displacing fluid through the fluid opening upon movement of the stopper; a reusable portion; and a user-operable plunger coupled to the stopper for causing the stopper to move and thereby displace fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a disposable portion (Fig. 1; 106) comprising (or forming) a fluid reservoir [Paragraph 0043] having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) for displacing fluid through the fluid opening upon movement of the stopper [Paragraph 0045]; 
a reusable portion (Fig. 1; 100); and
a user-operable plunger (Fig. 1; 116) coupled to the stopper for causing the stopper to move and thereby displace fluid [Paragraph 0045].
Groups A and D lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a disposable portion comprising (or forming) a fluid reservoir having a fluid opening at a distal end thereof and a stopper for displacing fluid through the fluid opening upon movement of the stopper; a reusable portion; and a user-operable plunger coupled to the stopper for causing the stopper to move and thereby displace fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a disposable portion (Fig. 1; 106) comprising (or forming) a fluid reservoir [Paragraph 0043] having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) for displacing fluid through the fluid opening upon movement of the stopper [Paragraph 0045]; 
a reusable portion (Fig. 1; 100); and
a user-operable plunger (Fig. 1; 116) coupled to the stopper for causing the stopper to move and thereby displace fluid [Paragraph 0045].
Groups A and E lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a barrel and a reusable outer sleeve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a barrel (Fig. 1; 106) and a reusable outer sleeve (Fig. 1; 100).
Groups A and F lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a barrel, stopper, and plunger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a barrel (Fig. 1; 106), stopper (Fig. 1; 122), and plunger (Fig. 1; 116).
Groups A and G lack unity of invention because even though the inventions of these groups require the technical feature of a tubular insert forming a fluid reservoir and having a fluid opening at a distal end thereof and a stopper moveably received in the tubular insert for sealing a proximal end of the tubular insert and for displacing fluid into or out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo. Creaturo teaches a tubular insert (Fig. 1; 106) forming a fluid reservoir [Paragraph 0043] and having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) movably received in the tubular insert for sealing a proximal end of the tubular insert [Paragraph 0045] and for displacing fluid into our out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert [Paragraph 0045].
Groups A and H lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  Creaturo teaches a syringe (as shown in Fig. 1).
Groups B and C lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a disposable portion comprising (or forming) a fluid reservoir having a fluid opening at a distal end thereof and a stopper for displacing fluid through the fluid opening upon movement of the stopper; a reusable portion; and a user-operable plunger coupled to the stopper for causing the stopper to move and thereby displace fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a disposable portion (Fig. 1; 106) comprising (or forming) a fluid reservoir [Paragraph 0043] having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) for displacing fluid through the fluid opening upon movement of the stopper [Paragraph 0045]; 
a reusable portion (Fig. 1; 100); and
a user-operable plunger (Fig. 1; 116) coupled to the stopper for causing the stopper to move and thereby displace fluid [Paragraph 0045].
Groups B and D lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a disposable portion comprising (or forming) a fluid reservoir having a fluid opening at a distal end thereof and a stopper for displacing fluid through the fluid opening upon movement of the stopper; a reusable portion; and a user-operable plunger coupled to the stopper for causing the stopper to move and thereby displace fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a disposable portion (Fig. 1; 106) comprising (or forming) a fluid reservoir [Paragraph 0043] having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) for displacing fluid through the fluid opening upon movement of the stopper [Paragraph 0045]; 
a reusable portion (Fig. 1; 100); and
a user-operable plunger (Fig. 1; 116) coupled to the stopper for causing the stopper to move and thereby displace fluid [Paragraph 0045].
Groups B and E lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a barrel and a reusable outer sleeve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a barrel (Fig. 1; 106) and a reusable outer sleeve (Fig. 1; 100).
Groups B and F lack unity of invention because even though the inventions of these groups require the technical feature of a syringe with a barrel, stopper, and plunger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  
Creaturo teaches a syringe (as shown in Fig. 1) with a barrel (Fig. 1; 106), stopper (Fig. 1; 122), and plunger (Fig. 1; 116).
Groups B and G lack unity of invention because even though the inventions of these groups require the technical feature of a tubular insert forming a fluid reservoir and having a fluid opening at a distal end thereof and a stopper moveably received in the tubular insert for sealing a proximal end of the tubular insert and for displacing fluid into or out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo. Creaturo teaches a tubular insert (Fig. 1; 106) forming a fluid reservoir [Paragraph 0043] and having a fluid opening at a distal end thereof [Paragraph 0045] and a stopper (Fig. 1; 122) movably received in the tubular insert for sealing a proximal end of the tubular insert [Paragraph 0045] and for displacing fluid into our out of the tubular insert through the fluid opening upon movement of the stopper within the tubular insert [Paragraph 0045].
Groups B and H lack unity of invention because even though the inventions of these groups require the technical feature of using a first syringe to transfer a fluid, disposing of a component of the first syringe and using in a second syringe one or more components of the first syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo (U.S. Patent No. 6402721), hereinafter Lo. Lo teaches using a first syringe (Col. 3, lines 18-20) to transfer a fluid, disposing of a component of the first syringe (Col. 2, lines 14-17; col. 3, lines 35-40) and using in a second syringe one or more components of the first syringe (as shown in Fig. 4) (Col. 3, lines 35-40).
Groups C and D lack unity of invention because even though the inventions of these groups require the technical feature of the syringe of claim 22, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1) comprising:
a disposable portion (Fig. 1; 20, 30, 61) comprising a fluid reservoir (Fig. 1; 20) having a fluid opening at a distal end thereof (as shown in Fig. 1) and a stopper (Fig. 1; 61) movably received in the fluid reservoir for sealing a proximal end of the fluid reservoir (Col. 2, lines 10-13) and for displacing fluid into or out of the fluid reservoir through the fluid opening upon movement of the stopper within the fluid reservoir (Col. 2, lines 10-18); and
a reusable portion (Fig. 1; 67) comprising a user-operable plunger (Fig. 1; 67) detachably coupled to the stopper (Col. 2, lines 35-40) for causing the stopper to move within the fluid reservoir and thereby displace fluid into or out of the fluid reservoir through the fluid under the control of the user (Col. 2, lines 10-23).
Groups C and E lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo.  Lo teaches a syringe (as shown in Fig. 1).
Groups C and F lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, a stopper, and a reusable plunger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1), a stopper (Fig. 1; 61) and a reusable plunger (Fig. 1; 67) (Col. 2, lines 35-40).
Groups C and G lack unity of invention because even though the inventions of these groups require the technical feature of a fluid reservoir having a fluid opening at a distal end thereof and a stopper movably received for sealing a proximal end of the fluid reservoir and for displacing fluid through the fluid opening upon movement of the stopper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a fluid reservoir (Fig. 1; 20) having a fluid opening at a distal end thereof (as shown in Fig. 1) and a stopper (Fig. 1; 61) movably received for sealing a proximal end of the fluid reservoir (Col. 2, lines 10-13) and for displacing fluid through the fluid opening upon movement of the stopper (Col. 2, lines 10-18).
Groups C and H lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1).
Groups D and E lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1).
Groups D and F lack unity of invention because even though the inventions of these groups require the technical feature of a syringe and a reusable plunger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1) and a reusable plunger (Fig. 1; 67) (Col. 2, lines 35-40).
Groups D and G lack unity of invention because even though the inventions of these groups require the technical feature of a fluid reservoir having a fluid opening at a distal end thereof and a stopper movably received for sealing a proximal end of the fluid reservoir and for displacing fluid through the fluid opening upon movement of the stopper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a fluid reservoir (Fig. 1; 20) having a fluid opening at a distal end thereof (as shown in Fig. 1) and a stopper (Fig. 1; 61) movably received for sealing a proximal end of the fluid reservoir (Col. 2, lines 10-13) and for displacing fluid through the fluid opening upon movement of the stopper (Col. 2, lines 10-18). 
Groups D and H lack unity of invention because even though the inventions of these groups require the technical feature of using a first syringe to perform a first fluid transfer and reusing in a second syringe one component of the first syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches using a first syringe (Col. 3, lines 18-20) to transfer a fluid, and using in a second syringe one component (Fig. 1; 67) of the first syringe (as shown in Fig. 4) (Col. 3, lines 35-40).
Groups E and F lack unity of invention because even though the inventions of these groups require the technical feature of a syringe multipack comprising a plurality of syringe assemblies comprising syringe barrels and a package in which the syringe assemblies are enclosed for sale or use, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Creaturo.  Creaturo teaches a plurality of syringe assemblies (Paragraph 0041) comprising syringe barrels (Fig. 1; 106) and a package (Paragraph 0041) in which the syringe assemblies are enclosed for sale or use.
Groups E and G lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo.  Lo teaches a syringe (as shown in Fig. 1).
Groups E and H lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1).
Groups F and G lack unity of invention because even though the inventions of these groups require the technical feature of a syringe and a stopper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1) and a stopper (Fig. 1; 61).
Groups F and H lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1).
Groups G and H lack unity of invention because even though the inventions of these groups require the technical feature of a syringe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lo. Lo teaches a syringe (as shown in Fig. 1).
2)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
3)	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783